Citation Nr: 0924792	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to a rating in excess of 50 percent for service-
connected PTSD.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a hearing at the RO in January 2009.  
A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's service-connected PTSD is productive of total 
occupational and social impairment or symptoms manifested by 
almost total social isolation and withdrawal; sleep 
impairment, to include nightmares; flashbacks; irritability; 
and severe, weekly panic attacks.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since, in this decision, the Board is granting a 100 percent 
rating for PTSD, this is the greatest benefit the Veteran can 
receive under the circumstances.  Any failure to notify or 
assist him is inconsequential and, therefore, at most, no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  Analysis

The Veteran contends that his PTSD should have been rated 
more than 50 percent disabling as his symptomatology renders 
him unemployable.

During the appeal period he has been afforded two VA 
examinations and has been seen a number of times for 
continued treatment of his PTSD.  

A VA examination was conducted in April 2007.  The Veteran 
stated that he suffered from nightmares, hypervigilance, easy 
startle reflex, night sweats, anxiety, social withdrawal, and 
depression.  Examination noted that the Veteran was alert, 
oriented, speech was normal, and there were no psychiatric 
symptoms.  There was no suicidal or homicidal ideation.  
Insight, judgment, and impulse control were fair.  A GAF 
score of 50 was assigned.  

A VA Mental Health & Behavioral Sciences (MH&BS) progress 
note dated in August 2007 assigned the Veteran a GAF score of 
65.

A VA examination was conducted in March 2009.  The examiner 
stated that the Veteran was unemployable due to his PTSD 
symptomatology, such as severe weekly panic attacks, almost 
total social isolation, flashbacks, nightmares, intrusive 
thoughts, sleeping problems, irritability, and 
hypervigilance.  The examiner noted that the Veteran's VA 
counselor also believed that the Veteran was unemployable due 
to his PTSD symptomatology.  A GAF score of 42 was assigned.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The Veteran contends that his symptomalogy is 
worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

Regulations establish a General Rating Formula for rating 
psychiatric disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  However, the use of the phrase "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the Diagnostic Code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.



The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's GAF scores have ranged from 42 to 65.  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or social 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A score from 61 to70 represents mild symptoms 
(e.g., depressed mood and mild insomnia).

While a GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

Specifically, the Veteran's symptoms have included sleep 
impairment, to include nightmares.  He has exhibited extreme 
avoidance of others demonstrated by social withdrawal, 
isolation and detachment, as well as difficulty with intimacy 
in family relationships.  The Veteran indicated he had a few 
close friends who were all veterans.  He also suffers from 
severe weekly panic attacks.  The Veteran's symptomalogy more 
closely approximates a 100 percent rating evaluation 
throughout the entire appeal period.  

ORDER

A rating of 100 percent for service-connected PTSD is 
granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


